DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
Claims 1-28 of this application is patentably indistinct from claims 1-29 of Application No. 16/351,409, in view of additional references as listed below. Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822.
Claim 1 of this application is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 13 of copending Application No. 16/351,409 in view of Meij (U.S. PGPub # 2019/0049988). 
Although the claims at issue are not identical, they are not patentably distinct from each other because of the reasoning listed below. Claim 13 of ‘409 claims a robot with a top portion, bottom portion, and a support to withstand a temperature of 135 degrees Fahrenheit. Claim 1 provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Claim 2 of this application is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 13 of copending Application No. 16/351,409 in view of Meij (U.S. PGPub # 2019/0049988) as applied to claim 1 above, and further in view of claims 11 and 16 of the copending application. 
Although the claims at issue are not identical, they are not patentably distinct from each other because of the reasoning listed below. Modified claim 13 of ‘409 does not teach a weight sensor coupled to the support, and operating the motor based on an output from one or more weight sensors. However, claim 11 of ‘409 teaches receiving input from a weight sensor to determine whether an item has been placed on or removed from the support. Therefore, it would be obvious to one having ordinary skill in the art before the effective filing date to modify modified claim 13 of ‘409 with claim 11 of ‘409 to include the weight sensor, and the input from the weight sensor to broaden the robots capabilities and versatility. Newly modified provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Claim 3 of this application is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 13 of copending Application No. 16/351,409 in view of Meij (U.S. PGPub # 2019/0049988) as applied to claim 1 above, and further in view of claim 24 of ‘409 and Jeong (U.S. PGPub # 2014/0156076). 
Although the claims at issue are not identical, they are not patentably distinct from each other because of the reasoning listed below. Modified claim 13 of ‘409 do not teach a microphone and operating the motor in response to a voice command received by the microphone. However, claim 24 of ‘409 teaches a microphone positioned at the top or bottom of the robot. Therefore it would be obvious to one having ordinary skill in the art before the provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Claim 4 of this application is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 13 of copending Application No. 16/351,409 in view of Meij (U.S. PGPub # 2019/0049988) as applied to claim 1 above, and further in view of claim 28 of ‘409 and Farlow (U.S. Patent # 9902069). 
Although the claims at issue are not identical, they are not patentably distinct from each other because of the reasoning listed below. Modified claim 13 does not teach a user interface and a signal from the user interface operating the motor system. However, claim 28 of ‘409 teaches a touch screen, which is equivalent to a user interface. Therefore, it would be obvious to one having ordinary skill in the art before the effective filing date to modify modified claim 13 of ‘409 in view of claim 28 of ‘409 to include the touch screen user interface to broaden the provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Claim 5 of this application is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 13 of copending Application No. 16/351,409 in view of Meij (U.S. PGPub # 2019/0049988) as applied to claim 4 above,  and further in view of claim 28 of ‘409 and Farlow (U.S. Patent # 9902069). 
Although the claims at issue are not identical, they are not patentably distinct from each other because of the reasoning listed below. Modified claim 13 of ‘409 does not teach a touch screen. However, claim 28 of ‘409 teaches a touch screen. Therefore, it would be obvious to one having ordinary skill in the art before the effective filing date to modify modified claim 13 of ‘409 with claim 28 of ‘409 to include the touch screen user input to increase the ergonomics of the robot, enable the user or nearby person to input commands to the robot, and broaden provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Claim 6 of this application is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 13 of copending Application No. 16/351,409 in view of Meij (U.S. PGPub # 2019/0049988) as applied to claim 1 above. 
Although the claims at issue are not identical, they are not patentably distinct from each other because of the reasoning listed below. Claim 13 of ‘409 does not teach wireless communication. However, Meij does teach wireless communication in at least para 6 and 33. Therefore, it would be obvious to one having ordinary skill in the art before the effective filing date to modify claim 13 of ’409 with Meij to include the wireless communication capabilities within the robot to broaden its versatility and usage. This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.



Claim 7 of this application is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 13 of copending Application No. 16/351,409 in view of Meij (U.S. PGPub # 2019/0049988) as applied to claim 1 above. 
Although the claims at issue are not identical, they are not patentably distinct from each other because of the reasoning listed below. Claim 13 of ‘409, dependent on 9, dependent on 1, provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Claim 8 of this application is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 13 of copending Application No. 16/351,409 in view of Meij (U.S. PGPub # 2019/0049988) as applied to claim 7 above, and further in view of claim 2 of ‘409. 
Although the claims at issue are not identical, they are not patentably distinct from each other because of the reasoning listed below. Modified claim 13 of ‘409 does not explicitly teach the first and second cameras having different fields of detection. However, claim 2 of ‘409 does. Therefore, it would be obvious to one having ordinary skill in the art before the effective filing date to modify modified claim 13 of ‘409 with claim 2 of ‘409 to include the varying fields of view amongst the cameras to increase the field of vision of the robot. This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Claim 9 of this application is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 13 and 2 of copending Application No. 16/351,409 
Although the claims at issue are not identical, they are not patentably distinct from each other because of the reasoning listed below. Modified claims 13 and 2 of ‘409 do not teach a camera viewing substantially horizontally. However, claim 3 of ‘409 does. Therefore, it would be obvious to one having ordinary skill in the art before the effective filing date to modify modified claim 13 and 2 of ‘409 with claim 3 of ‘409 to even further increase the field of view amongst the cameras to increase the field of vision of the robot. This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Claim 10 of this application is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 13 and 2 of copending Application No. 16/351,409 in view of Meij (U.S. PGPub # 2019/0049988) as applied to claim 8 above, and further in view of claim 4 of ‘409. 
Although the claims at issue are not identical, they are not patentably distinct from each other because of the reasoning listed below. Modified claims 13, and 2 of ‘409 do not teach a first and second point cloud. However, claim 4 of ‘409 does. Therefore, it would be obvious to one having ordinary skill in the art before the effective filing date to modify modified claims 13 and 2 of ‘409 with claim 4 of ‘409 to include the point cloud processing to further increase the provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Claim 11 of this application is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 13, 2, and 4 of copending Application No. 16/351,409 in view of Meij (U.S. PGPub # 2019/0049988) as applied to claim 10 above, and further in view of claim 5 of ‘409. 
Although the claims at issue are not identical, they are not patentably distinct from each other because of the reasoning listed below. Modified claims 13, 2, and 4 of ‘409 do not teach removing the height component of the point cloud to obtain a two-dimensional point cloud to determine an obstacle boundary. However, claim 5 of ‘409 does. Therefore, it would be obvious to one having ordinary skill in the art before the effective filing date to modify modified claims 13, 2, and 4 of ‘409 with claim 5 of ‘409 to include the height removal and obstacle boundary determination to further improve the navigational abilities of the robot. This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Claim 12 of this application is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 13, 2, 4, and 5 of copending Application 
Although the claims at issue are not identical, they are not patentably distinct from each other because of the reasoning listed below. Modified claims 13, 2, 4, and 5 do not teach steering the robot based on the obstacle boundary created. However, claim 6 does. Therefore, it would be obvious to one having ordinary skill in the art before the effective filing date to modify modified claims 13, 2, 4, and 5 of ‘409 with claim 6 of ‘409 to navigate the robot based on the navigational map created from the processed point clouds to accurately use the data processed by the robot, and effectively avoid obstacles within the environment. This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Claim 13 of this application is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 13 of copending Application No. 16/351,409 in view of Meij (U.S. PGPub # 2019/0049988) as applied to claim 1 above, and further in view of claim 14 of ’409. 
Although the claims at issue are not identical, they are not patentably distinct from each other because of the reasoning listed below. Modified claim 13 does not teach operating the robot to a first destination in the facility and operate away from the first destination once a criteria is met. However, claim 14 of ‘409 does. Therefore, it would be obvious to one having ordinary skill in the art before the effective filing date to modify modified claim 13 of ‘409 with provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Claim 14 of this application is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 13 and 14 of copending Application No. 16/351,409 in view of Meij (U.S. PGPub # 2019/0049988) as applied to claim 13 above, and further in view of claim 15 of ‘409. 
Although the claims at issue are not identical, they are not patentably distinct from each other because of the reasoning listed below. Modified claims 13 and 14 do not teach the criteria being a lapse of a predetermined time period. However, claim 15 does. Therefore, it would be obvious to one having ordinary skill in the art before the effective filing date to modify modified claim 13 and 14 of ‘409 with claim 15 of ‘409 to include the operation as described. The motivation for this modification would be to increase the robots capabilities / functionality / usage, and ensure that the robot still remains useful if it were to run into an error, and minimize downtime. This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


 of this application is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 13 of copending Application No. 16/351,409 in view of Meij (U.S. PGPub # 2019/0049988) as applied to claim 1 above, and further in view of claim 7 of ‘409. 
Although the claims at issue are not identical, they are not patentably distinct from each other because of the reasoning listed below. Modified claim 13 of ‘409 does not teach navigating the facility based on an obtained map of the facility. However, claim 7 of ‘409 does. Therefore, it would be obvious to one having ordinary skill in the art before the effective filing date to modify modified claim 13 of ‘409 with claim 7 of ‘409 to include the operation as described. The motivation for this modification would be to increase the robots navigational capabilities, and enable the usage of a known map instead of always relying on processed sensor data. This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.



Claim 16 of this application is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 13  of copending Application No. 16/351,409 in view of Meij (U.S. PGPub # 2019/0049988) as applied to claim 1 above, and further in view of claim 8 of ‘409. 
Although the claims at issue are not identical, they are not patentably distinct from each other because of the reasoning listed below. Modified claim 13 of ‘409 does not teach provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Claim 17 of this application is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 13 of copending Application No. 16/351,409 in view of Meij (U.S. PGPub # 2019/0049988) as applied to claim 1 above, and further in view of claim 10 of ‘409. 
Although the claims at issue are not identical, they are not patentably distinct from each other because of the reasoning listed below. Claim 13 does not explicitly teach a weight sensor. However, claim 10 does. Therefore, it would be obvious to one having ordinary skill in the art before the effective filing date to modify modified claim 13 of ‘409 withclaim 17 of ‘409 to include the weight sensor within the support of the robot to further detect if something has been placed or removed from the robot, increasing the robots awareness, and capabilities. The examiner also wants to make it clear that Meij also teaches a weight sensor in at least para 183, and Figure 8 item 13, and also teaches operating a motor based on the output of the weight sensor in para 183, however for double patenting reasons, the combination using ‘409 was provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.



Claim 18 of this application is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 13 of copending Application No. 16/351,409 in view of Meij (U.S. PGPub # 2019/0049988) as applied to claim 1 above, and further in view of claim 11 of ‘409. 
Although the claims at issue are not identical, they are not patentably distinct from each other because of the reasoning listed below. Modified claim 13 does not teach a weight sensor detecting when an item has been placed on or removed from the support. However, claim 11 of ‘409 does. Therefore it would be obvious for one having ordinary skill in the art before the effective filing date to modify modified claim 13 of ‘409 with claim 11 of ‘409 to include the weight sensor detecting an item has been removed or placed on. The motivation for this modification would be to increase the awareness / detection capabilities of the robot, further broadening it’s capabilities / versatility. This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Claim 19 of this application is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 13 of copending Application No. 16/351,409 
Although the claims at issue are not identical, they are not patentably distinct from each other because of the reasoning listed below. Modified claim 13 of ‘409 does not teach the support meeting any NSF, ANSI, or FDA requirements. However, claim 12 of ’409 does. Therefore it would be obvious for one having ordinary skill in the art before the effective filing date to modify modified claim 13 of ‘409 with claim 12 of ‘409 to include the food safety requirements to ensure the robot is practicing safe food handling, increasing the safety for the users and those involved. This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Claim 20 of this application is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 13 of copending Application No. 16/351,409 in view of Meij (U.S. PGPub # 2019/0049988) as applied to claim 1 above, and further in view of claim 14 of ‘409. 
Although the claims at issue are not identical, they are not patentably distinct from each other because of the reasoning listed below. Modified claim 13 of ‘409 does not teach navigating to a first table within a facility. However, claim 14 of ‘409 does. Therefore it would be obvious for one having ordinary skill in the art before the effective filing date to modify modified claim 13 of ‘409 with claim 14 of ‘409 to include driving to a first table within a facility provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Claim 21 of this application is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 13 of copending Application No. 16/351,409 in view of Meij (U.S. PGPub # 2019/0049988) as applied to claim 1 above, and further in view of claim 122 of ‘409. 
Although the claims at issue are not identical, they are not patentably distinct from each other because of the reasoning listed below. Modified claim 13 of ‘409 does not teach the top portion having a larger cross sectional dimension than the bottom portion. However, claim 22 of ‘409 does. Therefore it would be obvious for one having ordinary skill in the art before the effective filing date to modify modified claim 13 of ‘409 with claim 22 of ‘409 to include the larger upper cross sectional area for aesthetic purposes, as well as increasing the surface area on the top of the robot whilst still retaining a small footprint for increased maneuverability. This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Claim 22 of this application is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 13 of copending Application No. 16/351,409 
Although the claims at issue are not identical, they are not patentably distinct from each other because of the reasoning listed below. Modified claim 13 of ‘409 does not teach including a speaker and providing audio information thru said speaker. However, claim 23 of ‘409 does. Therefore it would be obvious for one having ordinary skill in the art before the effective filing date to modify modified claim 13 of ‘409 with claim 23 of ‘409 to include the speaker to allow communication from the robot to the user or anyone nearby. This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Claim 23 of this application is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 13 of copending Application No. 16/351,409 in view of Meij (U.S. PGPub # 2019/0049988) as applied to claim 1 above, and further in view of claim 24 of ‘409. 
Although the claims at issue are not identical, they are not patentably distinct from each other because of the reasoning listed below. Modified claim 13 of ‘409 does not teach a microphone at the top or bottom portion. However, claim 24 of ‘409 does. Therefore it would be obvious for one having ordinary skill in the art before the effective filing date to modify modified claim 13 of ‘409 with claim 24 of ‘409 to include the microphone to increase the provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Claim 24 of this application is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 13 of copending Application No. 16/351,409 in view of Meij (U.S. PGPub # 2019/0049988) as applied to claim 1 above, and further in view of claim 25 of ‘409. Although the claims at issue are not identical, they are not patentably distinct from each other because of the reasoning listed below. Modified claim 13 of ‘409 does not teach programmable buttons at the top of the robot. However, claim 25 of ‘409 does. Therefore it would be obvious for one having ordinary skill in the art before the effective filing date to modify modified claim 13 of ‘409 with claim 25 of ‘409 to include the programmable buttons at the top of the robot to allow for mechanical input from the user or anyone nearby. This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Claim 25 of this application is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 13 of copending Application No. 16/351,409 in view of Meij (U.S. PGPub # 2019/0049988) as applied to claim 1 above, and further in view of claim 26 of ‘409. Although the claims at issue are not identical, they are not patentably distinct from each other because of the reasoning listed below. Modified claim 13 of ‘409 does not . This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Claim 26 of this application is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 13 of copending Application No. 16/351,409 in view of Meij (U.S. PGPub # 2019/0049988) as applied to claim 1 above, and further in view of claim 27 of ‘409. 
Although the claims at issue are not identical, they are not patentably distinct from each other because of the reasoning listed below. Modified claim 13 of ‘409 does not explicitly teach a storage area on the robot. However, claim 27 of ‘409 does. Therefore it would be obvious for one having ordinary skill in the art before the effective filing date to modify modified claim 13 of ‘409 with claim 27 of ‘409 to include the storage area to increase the functionality and versatility of the robot. This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


of this application is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 13 of copending Application No. 16/351,409 in view of Meij (U.S. PGPub # 2019/0049988) as applied to claim 1 above, and further in view of claim 28 of ‘409. 
Although the claims at issue are not identical, they are not patentably distinct from each other because of the reasoning listed below. Modified claim 13 of ‘409 does not teach a detachable touch screen at the top or bottom portion of the robot. However, claim 28 of ‘409 does. Therefore it would be obvious for one having ordinary skill in the art before the effective filing date to modify modified claim 13 of ‘409 in view of claim 28 of ‘409 to include the detachable touchscreen to allow for ergonomic and accessible user input. This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Claim 28 of this application is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 13 of copending Application No. 16/351,409 in view of Meij (U.S. PGPub # 2019/0049988) as applied to claim 1 above, and further in view of claim 29 of ‘409. 
Although the claims at issue are not identical, they are not patentably distinct from each other because of the reasoning listed below. Modified claim 13 of ‘409 does not teach a motor system comprising independent motors coupled to independent wheels. However, claim 29 of ‘409 does. Therefore it would be obvious for one having ordinary skill in the art before the provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Claim Objections
Claim 2 is objected to because of the following informalities: “for supporting the food and/or the drink” and also “top portion comprises a support.” Food and/or drink hasn’t been defined within the claims beforehand, therefore it should be modified to “for supporting a food and/or a drink.” Conversely, the top portion comprising a support has already been defined within claim 1. Claim 2 defining it once again could make the invention unclear, however it’s understood that it’s referencing the same support as claim 1. It should be modified to “top portion comprising the support” Overall, claim 2 should be modified to read:
“The robot of claim 1, wherein the top portion comprising the support for supporting a drink, and wherein the robot further comprises one or more weight sensor(s) coupled to the support; and wherein the processing unit is configured to provide a signal to operate the motor system based on an output from the one or more weight sensor(s).”

Claim 16 is objected to because of the following informalities:  “a laser device configured to detect surrounding” should be changed to “a laser device configured to detect a surrounding area” or similar.
Appropriate correction is required.








Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention 
was made.




Claims 1, 2, 6, 7, 16, 17, 18, 21, 26, & 28 are rejected under 35 U.S.C. 103 as being unpatentable over Meij (U.S. PGPub # 2019/0049988) in view of Brock (U.S. PGPub # 2015/0285689).

Re claim 1, Meij teaches:
A robot comprising: a base having a plurality of wheels; (at least para 25 and Figure 1)
a motor system mechanically coupled to one or more of the wheels; (at least para 25)
“motorized base unit” is equivalent to a motor system.
a body having a bottom portion coupled above the base, and a top portion above the bottom portion; (at least para 155 and Figure 1 items 11, 12, and 15)
Referencing Figure 1: The “bottom portion” is equivalent to item 15, the “base” is equivalent to item 11, and the “top portion” is equivalent to 12.
a support at the top portion (at least para 183 and Figure 8 item 13)
The “deployable portion 13” is equivalent to the support (see para 183)
and a processing unit configured to operate the robot. (at least para 18)
“one or more processing systems” is equivalent to a processing unit.

Meij does not explicitly teach:
wherein the support is configured to withstand a temperature that is above 135°F; 

However, within paragraph 3, Brock teaches:
“In food service industry, during the course of transferring products from either cold storage or normal cooking status to some designated place, food safety is a big concern. Regulatory authority and the food service industry have established that potentially hazardous food products maintained either below 40 degree F. or above 140 degree F. are generally safe from the growth of potentially dangerous bacteria. Thus, the temperature window roughly 

Therefore, it would be obvious to one having ordinary skill in the art before the effective filing date to modify Meij in view of Brock to ensure the support is configured to withstand a temperature above 135 in order to be food-safe, and ensure no potentially dangerous bacteria grows during the transportation of the hot food.


Re claim 2, Meij teaches:
The robot of claim 1, wherein the top portion comprises a support for supporting the food and/or the drink,  (at least para 156, 183, and Figure 8 item 13)
Meij teaches the robot is capable of delivering food as well as beverages in at least para 156
The “deployable portion 13” is equivalent to the support for supporting the food and/or the drink (see para 183)
wherein the robot further comprises one or more weight sensor(s) coupled to the support; (at least para 183 and Figure 8 item 13)
“The closing process may be actuated by the removal of items and therefore, one or more weight sensors may be provided in order to sense changes of weight in the deployable portion or alternatively, a manually actuable button or (para 183)
wherein the processing unit is configured to provide a signal to operate the motor system based on an output from the one or more weight sensor(s). (para 183)
Meij teaches closing the deployable portion once the the customer has removed their food in response to the weight sensor reading in para 183.



Re claim 6, Meij teaches:
The robot of claim 1, further comprising a wireless communication device, wherein the processing unit is configured to provide a signal to operate the motor system in response to an input received by the wireless communication device. (at least para 6 and 33)
“a wireless communication module to enable sending and receiving of information to and from the delivery vehicle” (para 6)

Re claim 7, Meij teaches:
The robot of claim 1, further comprising a first camera configured to sense object(s) outside the robot. (at least para 30)



Re claim 16, Meij teaches:
The robot of claim 1, further comprising a laser device configured to detect surrounding. (at least para 171)
“Particularly preferred are devices that allow the autonomous delivery vehicle to navigate and identify objects using radar, lidar, location technologies such as GPS, odometry and/or computer-aided vision, virtual reality or augmented reality technology.” The usage of a lidar to navigate and identify objects as taught in para 171 covers the scope of the claim.

Re claim 17, Meij teaches:
The robot of claim 1, further comprising a weight sensor coupled to the support. (at least para 183 and Figure 8 item 13)
The “deployable portion 14” is equivalent to the support.

Re claim 18, Meij teaches:
The robot of claim 1, wherein the processing unit is configured to receive an input from a weight sensor or a camera, and process the input to determine whether an item has been placed on, or removed from, the support. (at least para 183 and Figure 8 item 13)
Meij teaches closing the deployable portion once the the customer has removed their food in response to the weight sensor reading in para 183: “The closing process may be actuated by the removal of items and therefore, one or more weight sensors may be provided in order to sense changes of weight in the 


Re claim 21, Meij teaches: 
The robot of claim 1, wherein the bottom portion has a first cross sectional dimension, and the top portion has a second cross sectional dimension that is larger than the first cross sectional dimension. (at least para 25, and Figure 1 items 11, 12, and 15)
Figure 1 of Meij shows the “neck portion 15” of the robot (equivalent to the claim bottom portion) has a smaller cross sectional dimension than the “delivery unit 12” (equivalent to the top portion)


Re claim 26, Meij teaches: 
The robot of claim 1, wherein the top portion has a frame that is moveable in a vertical direction from a first position to a second position. (at least para 175, Figure 8 item 13)
“In the preferred embodiment illustrated in FIG. 8, the deployable portion 13 raises and lowers substantially vertically relative to the external housing as this will contribute to maintaining the stability of the vehicle 10.” (para 175)


Re claim 28:
The robot of claim 1, wherein the motor system comprises a first motor coupled to a first wheel of the plurality of wheels, and a second motor coupled to a second wheel of the plurality of wheels.

Meij teaches:
“According to a preferred embodiment, the vehicle will normally have one or more on-board storage batteries which can be recharged in order to provide power to one or more electric motors to drive the preferred wheels.” (para 159)
“The motorised base unit will typically operate on skid steer principles in order to provide a very small turning circle and high maneuverability.” (para 165)

It would be obvious to one having ordinary skill in the art before the effective filing date to modify modified Meij and include a first motor coupled to a first wheel, and a second motor coupled to a second wheel. The motivation for this modification would be to allow for sharper maneuverability with the independent drive systems if the robot were to be operating in a tight space.


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Meij (U.S. PGPub # 2019/0049988) in view of of Brock (U.S. PGPub # 2015/0285689) and further in view of Jeong (U.S. PGPub # 2014/0156076)


Re claim 3, modified Meij does not teach:
The robot of claim 1, further comprising a microphone
wherein the processing unit is configured to provide a signal to operate the motor system in response to a voice command received by the microphone.

However, Jeong teaches:
The robot of claim 1, further comprising a microphone (at least para 31)
wherein the processing unit is configured to provide a signal to operate the motor system in response to a voice command received by the microphone. (at least para 5)
Jeong does not explicitly state the “moving unit 162” includes a motor. However, Meij teaches one or more electric motors to drive the preferred wheels in at least para 159, that could be used in combination with Jeong’s “moving unit” and operation in response to a voice command.

Therefore, it would be obvious to one having ordinary skill in the art before the effective filing date to modify modified Meij in view of Jeon to include the microphone, and operation in response to the voice command received by the microphone. The motivation for this modification would be to allow the user or anyone near the mobile robot to have limited control over the robot, and allow for communication without needing a controller.



Claims 4, 5, 22, 23, 24, & 27 are rejected under 35 U.S.C. 103 as being unpatentable over Meij (U.S. PGPub # 2019/0049988) in view of of Brock (U.S. PGPub # 2015/0285689) and further in view of Farlow (U.S. Patent # 9902069)

Re claim 4, modified Meij does not teach:
The robot of claim 1, further comprising a user interface
wherein the processing unit is configured to provide a signal to operate the motor system in response to an input received by the user interface.

However, Farlow teaches:
The robot of claim 1, further comprising a user interface (at least col. 11 lines 9 thru 19)
wherein the processing unit is configured to provide a signal to operate the motor system in response to an input received by the user interface. (at least col. 32 lines 6 thru 15)
Farlow teaches a user interface including a touchscreen web pad in at least col. 11 lines 9 thru 19
Farlow teaches within at least col. 32 lines 6 thru 15: “when a user wants to send the robot 100 to a location, the user can either refer to a label/tag (e.g., enter a label or tag into a location text box displayed on the web pad 310) or the robot 100 can display the layout map 1810 to the user on the web pad 310 and the user may select the location on the layout map 1810. If the user selects a tagged layout map location, the robot 100 can easily determine the location on the robot map 1820 that corresponds to the selected location on the layout map 

Therefore, it would be obvious to one having ordinary skill in the art before the effective filing date to modify modified Meij in view of Farlow to include the user interface and operation from the user interface. The motivation behind this modification would be to allow for the user or anyone nearby the robot to have limited control over the robot.


Re claim 5, modified Meij does not teach:
The robot of claim 4, wherein the user interface comprises a button and/or a touch screen.

However, Farlow teaches:
The robot of claim 4, wherein the user interface comprises a button and/or a touch screen. (at least col. 11 lines 14 thru 19 and col. 25 lines 11 thru 15)
Farlow teaches a touch screen with optional I/O including buttons in at least col. 11 lines 14 thru 19, and further teaches a touch sensor system including buttons in col. 25 lines 11 thru 15.




Re claim 22, modified Meij does not teach: 
The robot of claim 1, further comprising a speaker at the top portion or the bottom portion, wherein the processing unit is configured to control the speaker to provide audio information.

However, Farlow teaches:
The robot of claim 1, further comprising a speaker at the top portion or the bottom portion, wherein the processing unit is configured to control the speaker to provide audio information at least col. 10 lines 63 thru 67, and Figure 6A items 330)
Farlow teaches the speaker positioned within section 130 (Figure 1 and Figure 6A) of the robot. This section is interpreted as the claimed “bottom portion” which is above the claimed “base” which could be equivalent to section 120 of Farlow (Figure 1)



Re claim 23, modified Meij does not teach:
The robot of claim 1, further comprising a microphone at the top portion or the bottom portion.

However, Farlow teaches:
The robot of claim 1, further comprising a microphone at the top portion or the bottom portion. (at least col. 10 lines 63 thru 67, and Figure 6A items 330)
Farlow teaches the microphone positioned within section 130 (Figure 1 and Figure 6A) of the robot. This section is interpreted as the claimed “bottom portion” which is above the claimed “base” which could be equivalent to section 120 of Farlow (Figure 1)

Therefore, it would be obvious to one having ordinary skill in the art before the effective filing date to modify modified Meij in view of Farlow to include a microphone at the bottom portion of the robot to allow for audio input capturing and processing.


Re claim 24, modified Meij does not teach:
The robot of claim 1, further comprising one or more programmable buttons at the top portion.

However, Farlow teaches:
The robot of claim 1, further comprising one or more programmable buttons at the top portion. (at least col. 11 lines 14 thru 19 and col. 25 lines 11 thru 15)
Within col. 25 lines 11 thru 15, Farlow teaches a touch system 480 including buttons that “may be disposed on the torso 140 (and elsewhere on the robot 100, such as the head 160).”

Therefore, it would be obvious to one having ordinary skill in the art before the effective filing date to modify modified Meij in view of Farlow to include the programmable buttons on the top portion of the robot to allow for easy to reach, ergonomic, tactile input from the user or anyone nearby the robot.


Re claim 27, modified Meij does not teach:
The robot of claim 1, further comprising a touch-screen device that is detachably coupled to the top portion or the bottom portion.

However, Farlow teaches:
The robot of claim 1, further comprising a touch-screen device that is detachably coupled to the top portion or the bottom portion. (at least col. 11 lines 30 thru 36 and 52 thru 64)

Therefore, it would be obvious to one having ordinary skill in the art before the effective filing date to modify modified Meij in view of Farlow to include the removable touch-screen web pad as taught by Farlow. The motivation for this modification would be for more comfortable usage of the web pad if desired. 



Claims 8 & 25 are rejected under 35 U.S.C. 103 as being unpatentable over Meij (U.S. PGPub # 2019/0049988) in view of of Brock (U.S. PGPub # 2015/0285689) and further in view of Canoso (U.S. Patent # 9535421).


Re claim 8, modified Meij does not teach: 
The robot of claim 7, further comprising a second camera, wherein the first camera is oriented so that its field of detection covers a first area that is not covered by the second camera, and wherein the second camera is oriented so that its field of detection covers a second area that is not covered by the first camera.

However, Canoso teaches:
The robot of claim 7, further comprising a second camera, wherein the first camera is oriented so that its field of detection covers a first area that is not covered by the (at least from col. 9 lines 41 thru col. 10 line 7, and Figure 5A)
Within Figure 5, Canoso shows two separate field of views 508 (pointed towards the ground) and 508’ (pointed forwards) covering the scope of the claim.
Also important to note Canoso teaches: “To identify a delivery zone or assist in the identification of a delivery zone, a robot can use image sensors, depth sensors, position sensors, or the like” in col. 4 lines 49 thru 51.

Therefore, it would be obvious to one having ordinary skill in the art before the effective filing date to modify modified Meij in view of Canoso to include two cameras oriented with different and independent fields of detection. The motivation for this modification would be to fully survey the area for obstacle avoidance, map building, and navigational purposes.


Re claim 25, modified Meij does not explicitly teach:
The robot of claim 1, wherein the bottom portion comprises a slot configured to accommodate a container, wherein the container is sized for holding tableware and/or food menus.

However, Canoso teaches:
The robot of claim 1, wherein the bottom portion comprises a slot configured to accommodate a container, wherein the container is sized for holding tableware and/or food menus. (at least col. 11 lines 50 thru 60 and Figure 9 items 982-0 to 982-3)
Canoso explicitly teaches this storage compartment could be used for fresh towels, blankets, robes, or pillows, however one skilled in the art would recognize said storage container is also capable of holding tableware and/or food menus.

Therefore, it would be obvious to one having ordinary skill in the art before the effective filing date to modify modified Meij in view of Canoso to include the storage compartment capable of holding tableware and/or food menus. The motivation for this modification would be for ease of accessibility / transportation of useful items like tableware and/or food menus.










Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Meij (U.S. PGPub # 2019/0049988) in view of of Brock (U.S. PGPub # 2015/0285689), Canoso (U.S. Patent # 9535421), and further in view of Lyu (U.S. PGPub # 2020/0374470).



Re claim 9, modified Meij does not teach: 
The robot of claim 8, further comprising a third camera configured to view substantially horizontally.

However, Lyu teaches:
The robot of claim 8, further comprising a third camera configured to view substantially horizontally. (at least para 13 and 54)

Therefore, it would be obvious to one having ordinary skill in the art before the effective filing date to modify modified Meij in view of Lyu to include the third camera imaging substantially horizontally. The motivation for this modification would be to increase the sensor data and monitoring capabilities of the robot to improve navigation and obstacle avoidance. Lyu also teaches this is useful for capturing objects in a more rapid and noticeable manner as compared with other conventional electronic devices within para 13.



Claims 10, 11, & 12 are rejected under 35 U.S.C. 103 as being unpatentable over Meij (U.S. PGPub # 2019/0049988) in view of of Brock (U.S. PGPub # 2015/0285689), Canoso (U.S. Patent # 9535421), Lyu (U.S. PGPub # 2020/0374470), and further in view of Farlow (U.S. Patent # 9902069)


Re claim 10, Meij teaches the utilization of a lidar within at least para 171. 


The robot of claim 8, wherein the processing unit is configured to obtain a first point cloud from the first camera, and a second point cloud from the second camera, and process the first and second point clouds

However, Farlow teaches a first and second 3-D image sensor obtaining a first and second cloud point in at least col. 19 lines 39 thru 59.
“the first 3-D image sensor 450a can be positioned on the base 120 at height of greater than 1 or 2 feet above the ground and aimed along the forward drive direction F to capture images (e.g., volumetric point cloud) of a volume including the floor while driving (e.g., for obstacle detection and obstacle avoidance). The second 3-D image sensor 450b is shown mounted on the head 160 (e.g., at a height greater than about 3 or 4 feet above the ground), so as to be capable of obtaining skeletal recognition and definition point clouds from a volume of space adjacent the robot 100. The controller 500 may execute skeletal/digital recognition software to analyze data of the captured volumetric point clouds.”

Therefore it would be obvious to one having ordinary skill in the art before the effective filing date to modify modified Meij in view of Farlow to include the point cloud obtaining method taught by Farlow. The motivation behind this modification would be to allow the robot to create a map for navigation based on the gathered data (see Farlow col. 16 lines 39 thru 47).

Re claim 11, modified Meij does not teach:
The robot of claim 10, wherein the processing unit is configured to remove height components in the first and second point clouds, to obtain first and second two-dimensional point clouds
wherein the processing unit is configured to combine the first and second two-dimensional point clouds to determine an obstacle boundary.

However, Farlow does teach:
The robot of claim 10, wherein the processing unit is configured to remove height components in the first and second point clouds, to obtain first and second two-dimensional point clouds (at least col. 19 lines 39 thru 59. and col. 35 lines 1 and 2)
Farlow teaches a first and second 3-D image sensor obtaining a first and second point cloud in col. 19 lines 39 thru 59.
Farlow teaches “he 3-D grid can then be analyzed and converted into a 2-D grid 2100 with the three local perceptual space classifications” within col. 35 lines 1 and 2.
wherein the processing unit is configured to combine the first and second two-dimensional point clouds to determine an obstacle boundary. (at least col. 17 lines 8 thru 10 and col. 18 lines 14 thru 26)
Farlow teaches the sensor system including the 3D image sensors can be used for obstacle detection / obstacle avoidance within at least col. 17 lines 8 thru 10 and col. 18 lines 14 thru 26
Farlow teaches data captured by the sensor system including the 3D image sensors can be combined into a 3D voxel grid, and further converted into a 2D grid in at least from col. 34 line 66 thru col. 35 line 2. 

Therefore, it would be obvious to one having ordinary skill in the art before the effective filing date to modify modified Meij in view of Farlow to include the point cloud capturing techniques, and 2D conversion techniques taught by Farlow. The motivation for this modification would be for obstacle collision avoidance and navigational purposes for the robot utilizing 3D image sensors.




Re claim 12, Meij teaches:
The robot of claim 11, wherein the processing unit is configured to steer the robot based on the obstacle boundary. (at least para 3 and 37)


Claims 13, 14, 15, & 20 are rejected under 35 U.S.C. 103 as being unpatentable over Meij (U.S. PGPub # 2019/0049988) in view of of Brock (U.S. PGPub # 2015/0285689) and further in view of Huang (U.S. PGPub # 2017/0011580).


Re claim 13, modified Meij does not teach:

The robot of claim 1, wherein the processing unit is configured to provide a first signal to operate the motor system to drive the robot to a first destination in a facility 
wherein the processing unit is also configured to determine whether a criterion for leaving the first destination is met 
And to provide a second signal to operate the motor system to drive the robot away from the first destination if the criterion for leaving the first destination is met.

However, Huang teaches:
The robot of claim 1, wherein the processing unit is configured to provide a first signal to operate the motor system to drive the robot to a first destination in a facility (at least para 166)
“Robot(s) 100 may be signaled to a table by a host, a waitress, a customer, or other person.” (para 166).
wherein the processing unit is also configured to determine whether a criterion for leaving the first destination is met (at least para 166 and 167)
Para 166 teaches the robot being signaled to a table to clear the table of waste.
Para 167 teaches the robot then traverses to the recycling unit “upon completion of a task, or when sensors detect one or more waste receptacle(s) 21 are full” both of which are equivalent to the claimed criterion.
And to provide a second signal to operate the motor system to drive the robot away from the first destination if the criterion for leaving the first destination is met. (at least para 166 and 167)
Para 166 teaches the robot being signaled to a table to clear the table of waste.
Para 167 teaches the robot then traverses to the recycling unit “upon completion of a task, or when sensors detect one or more waste receptacle(s) 21 are full.” The act of traversing to the recycling bin from the table upon completion of the task, or based off sensor readings covers the scope of the claim.

Therefore, it would be obvious to one having ordinary skill in the art before the effective filing date to modify modified Meij in view of Huang to incorporate the method of signaling to a first destination within a facility, reaching a criterion, and leaving the first facility once the criterion is met. The motivation for this modification would be to allow the robot to effectively complete tasks other than food delivery, such as clearing a table in a restaurant as taught by Huang in paragraphs 164 thru 167.

Re claim 14:
The robot of claim 13, wherein the criterion comprises a maximum lapsed time since arrival at the first destination, 
wherein the processing unit is configured to provide the second signal to operate the motor system if a lapsed time since arrival at the first destination reaches the maximum lapsed time.

particular time period” within para 52.
Modified Meij does not teach:
wherein the processing unit is configured to provide the second signal to operate the motor system if a lapsed time since arrival at the first destination reaches the maximum lapsed time.
The “first destination” being within a facility.

However, Huang teaches operating a motor system based on a signal once arriving at a first destination within a facility in at least para 164 and 167:
Para 166 teaches the robot being signaled to a table to clear the table of waste.
Para 167 teaches the robot then traverses to the recycling unit “upon completion of a task, or when sensors detect one or more waste receptacle(s) 21 are full.” The act of traversing to the recycling bin from the table upon completion of the task, or based off sensor readings covers the scope of the claim.

Therefore, it would be obvious to one having ordinary skill in the art before the effective filing date to modify modified Meij in view of Huang to include the time elapsed check within the criterion for leaving a first destination. Including a time elapsed check within the operation of the robot would ensure the robot isn’t taking too long, isn’t overloading itself, or isn’t malfunctioning, therefore increasing the efficiency of the operation and the robot as a whole.



Re claim 15:
The robot of claim 1, wherein the processing unit is configured to obtain a map of a facility, and determine a navigation route within the facility based on the map.

Meij teaches map data and using said map data for navigation within at least para 35, 37, and 104.

Modified Meij doesn’t teach using a map or navigation indoors, as recited in claim 15 “within the facility based on the map.”

However, Huang teaches:
The robot of claim 1, wherein the processing unit is configured to obtain a map of a facility, and determine a navigation route within the facility based on the map. (at least para 165, under the heading “Example 1: Restaurant Application)

Therefore, it would be obvious to one having ordinary skill in the art before the effective filing date to modify modified Meij in view of Huang to include the indoor map navigation taught by Huang within the robot taught by Meij to allow it to navigate indoors.


Re claim 20, modified Meij does not teach:
The robot of claim 1, wherein the processing unit is configured to drive the robot to a first destination to service a first table in a facility.

However, Huang does teach:
The robot of claim 1, wherein the processing unit is configured to drive the robot to a first destination to service a first table in a facility. (at least para 164 and 166)

Therefore, it would be obvious to one having ordinary skill in the art before the effective filing date to modify modified Meij in view of Huang to include the table servicing techniques taught by Huang. The motivation for this modification would be to increase the usage or versatility of the delivery robot taught by Meij to be effectively used within a restaurant setting.


Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Meij (U.S. PGPub # 2019/0049988) in view of of Brock (U.S. PGPub # 2015/0285689) and further in view of Arena (U.S. Patent # 10134205)

Re claim 19, modified Meij does not teach:
The robot of claim 1, wherein the support meets requirements of National Sanitization Foundation (NSF), requirements of American National Standards Institute (ANSI), requirements of U.S. Food and Drug Administration (FDA), or any combination of the foregoing.

However, Arena does teach:
The robot of claim 1, wherein the support meets requirements of National Sanitization Foundation (NSF), requirements of American National Standards Institute (ANSI), requirements of U.S. Food and Drug Administration (FDA), or any combination of the foregoing. (at least col. 2 lines 46 thru 58, and col. 7 lines 41 thru 46.)
Col. 2 lines 46 thru 58 explains that the FSMA (Food Safety Modernization Act) was enacted by the FDA (U.S. Food and Drug Administration).
Col. 7 lines 41 thru 46 teaches locking up food cargo during transportation to ensure non-tampering per FSMA guidelines. 
Meij teaches: “The autonomous delivery vehicle 10 is then “locked”, leaves the food preparation store and navigates autonomously to one or more delivery locations…” in para 172.

Therefore, it would be obvious to one having ordinary skill in the art before the effective filing date to modify modified Meij in view of Arena to meet requirements of the U.S. Food and Drug Administration (FDA) to ensure the transportation and storage of food is safe and legal.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Vu (U.S. PGPub # 2007/0192910)
Vu teaches an analogous mobile robot geared towards companionship and personal interaction with a display, and drive system.
Sutherland (U.S. PGPub # 2014/0009561)
Sutherland teaches an analogous, modular, customizable mobile robotic system with various configurations.
Patron (U.S. PGPub # 2015/0202770)
Patron teaches an analogous mobile robot with a drive system, top portion / bottom portion, and various sensors / storage compartments.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN W SIMCOX whose telephone number is (571)272-5297.  The examiner can normally be reached on Monday - Friday: 7:30am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on (571) 270-3976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/J.W.S./Examiner, Art Unit 3666                                                                                                                                                                                                        /ROBERT T NGUYEN/PRIMARY EXAMINER, Art Unit 3666